In an action, inter alia, to recover on two promissory notes, the plaintiff appeals, as limited by his brief, from so much of an order of the *744Supreme Court, Queens County (Satterfield, J.), dated June 19, 2003, as denied his cross motion for summary judgment on the first and second causes of action, and the defendant cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned for failure to perfect the same in accordance with the rules of the court (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondent-appellant.
The Supreme Court correctly denied the plaintiffs cross motion for summary judgment. There are issues of fact warranting a trial (see CPLR 3212 [b]; Perez v Gerardi, 285 AD2d 454 [2001]; Camaro v AVR Realty Co., 259 AD2d 723 [1999]). Smith, J.P., H. Miller, S. Miller and Luciano, JJ., concur.